Title: From Thomas Jefferson to Benjamin Smith Barton, 21 November 1805
From: Jefferson, Thomas
To: Barton, Benjamin Smith


                  
                     Dear Sir
                     
                     Washington Nov. 21. 05
                  
                  I recieved from you a letter dated June 12. in which you were so kind as to give me the information I had asked respecting mr Dunbar’s specimens of plants, & you mentioned your preparing your Indian geography for the press, but there is no mention in that or any other letter recieved from you of any paper on the subject of manure, nor have I the slightest recollection of such an one. I have searched too the place where I file away such papers, and do not there find such an one. I am inclined therefore to believe I have never recieved such an one: or, if I did, that I must have returned it; for tho’ my memory tells me nothing about it, yet my habits are so particular in disposing of papers, that they give me some confidence even where my memory yields no assistance. however should I hereafter be able to find the paper it shall be carefully returned to you.
                  Mr. Peale informs me that the Missouri magpie is precisely the same with the European. I had not expected this, tho’ I never had observed the magpie of Europe, because the descriptions speak of the blue & red hues of the wings & tail, which I had not observed on the Missouri magpie. the Marmotte may very possibly be the Arctomys Citallus. but, from what I observed in Europe both of animals & vegetables, natives, I am apt in all cases to expect a sufficient permanent difference to authorize the considering them as specifically different. I shall be happy however to learn the ultimate result of your examination of all the subjects which I sent to mr Peale. Accept my friendly salutations & assurances of great esteem & respect
                  
                     Th: Jefferson
                     
                  
               